NUMBER 13-09-00299-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


LAURA L. SANDERS,                                                       APPELLANT,

                                           v.

EDWARD L. SANDERS,                                                        APPELLEE.


                   On appeal from the 107th District Court
                        of Cameron County, Texas.


                         MEMORANDUM OPINION

                  Before Justices Yañez, Benavides, and Vela
                      Memorandum Opinion Per Curiam

      This case is before the Court on a joint and agreed motion to render judgment

effectuating the agreement of the parties and to dismiss the appeal. The parties have

reached an agreement with regard to the disposition of the matters currently on appeal.

Pursuant to agreement, the parties request this Court to render judgment effectuating the

parties’ agreement. See TEX . R. APP. P. 42.1(a)(2)(A). The parties have agreed that the
Court should modify the trial court judgment by rendering the following order: (1) Laura L.

Benavidez’ name be restored to Laura L. Sanders and (2) Child support to be paid by

Laura L. Sanders be set, commencing on November 24, 2008, to $630.00.

       We GRANT the joint motion to dismiss. We RENDER judgment effectuating the

parties’ agreement: the trial court judgment is modified as follows: (1) Laura L. Benavidez’

name be restored to Laura L. Sanders and (2) Child support to be paid by Laura L.

Sanders be set, commencing on November 24, 2008, to $630.00, and DISMISS the

appeal. Appellant shall bear the costs of this appeal. See id. 42.1(d).

       The parties request immediate issuance of our mandate.             See TEX . R. APP.

P.18.1(c). The motion is GRANTED. We direct the Clerk of the Court to issue the

mandate immediately.

                                                               PER CURIAM

Delivered and filed the 17th
day of December, 2009.




                                             2